07-2491-cv (L)
     Wolters Kluwer Financial Services, Inc. v. Scivantage


 1                       UNITED STATES COURT OF APPEALS
 2
 3                           FOR THE SECOND CIRCUIT
 4
 5                               August Term, 2008
 6
 7
 8      (Argued: December 2, 2008               Decided: April 21, 2009)
 9
10     Docket Nos. 07-2491-cv (L), 07-3410-cv (Con), 08-0031-cv
11             (Con), 08-0036-cv (Con), 08-0029-cv (Con)
12
13   - - - - - - - - - - - - - - - - - - - -x
14
15   Wolters Kluwer Financial Services, Inc.,
16
17                     Plaintiff,
18
19   Marc S. Reiner, Kristan Peters,
20   Dorsey & Whitney LLP,
21
22                     Appellants,
23
24               - v.-
25
26   Scivantage, Adname Charchour,
27   Sanjeev Doss, Cameron Routh,
28   Gregory Alves,
29
30                     Defendants.*
31
32   - - - - - - - - - - - - - - - - - - - -x
33

34         Before:           JACOBS, Chief Judge, McLAUGHLIN, B.D.
35                           PARKER, Circuit Judges.
36
37         A law firm and two of its partners appeal from the



           *
            The Clerk of Court is directed to amend the official
     caption as indicated.
1    imposition of sanctions by the United States District Court

2    for the Southern District of New York (Baer, J.).    We affirm

3    the imposition of sanctions as to one partner (who is no

4    longer with the firm), but reverse as to the firm and the

5    other partner.

 6                                 FRED WARDER, Esq., Patterson
 7                                 Belknap Webb & Tyler, LLP, New
 8                                 York, N.Y., for Appellant Marc
 9                                 S. Reiner.
10
11                                 FRANCIS CARLING, Esq., Collazo
12                                 Carling & Mish, LLP, New York,
13                                 N.Y., for Appellant Kristan
14                                 Peters.
15
16                                 FRANK H. WOHL, Esq., Lankler
17                                 Siffer & Wohl, LLP, New York,
18                                 N.Y., for Appellant Dorsey &
19                                 Whitney, LLP.
20
21   DENNIS JACOBS, Chief Judge:
22
23       This appeal is from non-monetary sanctions imposed by

24   the United States District Court for the Southern District

25   of New York (Baer, J.) upon the law firm of Dorsey &

26   Whitney, LLP (“Dorsey”), and two of its partners: Kristan

27   Peters (no longer with the firm) and Marc Reiner.    In the

28   underlying litigation, Dorsey client Wolters Kluwer

29   Financial Services, Inc. (“Wolters”) sued four of its former

30   employees in the Southern District of New York, alleging

31   that they had taken certain proprietary information and

                                    2
1    divulged it to their new employer, the technology company

2    Scivantage.   After considerable discovery conducted under

3    orders of confidentiality, Dorsey voluntarily dismissed the

4    suit and re-filed a substantially identical suit in the

5    District of Massachusetts (Scivantage having contested

6    personal jurisdiction in the Southern District of New York).

7    Dorsey then filed a motion in the Massachusetts action

8    seeking injunctive relief and attaching some of the

9    discovery material produced by defendants in New York.

10   Following a hearing into the voluntary dismissal and the use

11   of the discovery material (as well as other issues) the New

12   York district court issued a 130-page opinion imposing non-

13   monetary sanctions on Dorsey, Peters, Reiner, and their

14   client.   Wolters has not appealed.   We affirm the imposition

15   of sanctions on Peters in light of the abundance of evidence

16   of her misconduct; but we reverse the sanctions imposed on

17   Dorsey and Reiner.

18

19                                 I

20       Although the sanctions are non-monetary, the district

21   court respected the reputational impact of sanctions, and

22   made detailed findings that allow disposition on appeal


                                   3
1    without remand.   See Wolters Kluwer Financial Services Inc.

2    v. Scivantage et al., 525 F. Supp. 2d 448 (S.D.N.Y. 2007)

3    (Opinion & Order).   We adduce only those facts necessary to

4    explain the disposition of this appeal.

5        Dorsey filed suit on behalf of Wolters in March, 2007,

6    alleging federal and state violations, and seeking

7    injunctive relief.   The district court granted a temporary

8    restraining order and ordered expedited discovery.   The

9    parties exchanged discovery documents, and the individual

10   defendants were deposed.1   While discovery was ongoing, the

11   district court entered a Confidentiality Order providing in

12   part that certain material--including all discovery material

13   at issue here--“shall not be used [in] any other litigation

14   proceeding,” and that the district court’s jurisdiction to

15   enforce those restrictions would survive the lawsuit.

16       Defendants moved to dismiss on the ground (inter alia)

17   that the district court lacked personal jurisdiction over

18   the defendants, all of them located in Massachusetts.      The



          1
            During one of these depositions, defendant Sanjeev
     Doss admitted that he had Wolters files on his computer when
     the suit was filed, but that he had deleted them. This
     admission raised concerns of spoliation among the Dorsey
     attorneys, and appears to have raised the temperature of the
     litigation.
                                   4
1    Dorsey attorneys then began to consider voluntary dismissal

2    in New York and re-filing in the District of Massachusetts.

3    Wolters gave Peters permission to dismiss the suit.     During

4    a subsequent conference call with the court and opposing

5    counsel, however, Peters did not mention the pending

6    dismissal.   Either during or shortly after the conference

7    call, Peters (the partner in charge) instructed Reiner (the

8    junior partner on the case) to file the dismissal; Reiner

9    sent notice of the dismissal by regular mail--though not

10   electronically.

11       Despite the dismissal, Peters refused to return the

12   discovery material produced by defendants, including three

13   CDs (containing 153,000 pages of documents) that were

14   produced after the dismissal had been quietly effected.

15   Despite repeated orders by the district court to return all

16   discovery material, including copies of deposition

17   transcripts, the return of discovery material was not

18   completed until two weeks after the suit was dismissed.    In

19   the meantime, Peters filed a motion for temporary injunctive

20   relief in the District of Massachusetts, appending 115 pages

21   of material produced in New York that were subject to the

22   Confidentiality Order.


                                   5
1        Defendants moved for sanctions, and the district court

2    scheduled an evidentiary hearing.    The parties subsequently

3    settled, and the defendants withdrew the sanctions motion;

4    but the court, having its own concerns regarding the

5    lawyers’ conduct, proceeded with the hearing.      Ultimately,

6    the court imposed a total of twenty-seven non-monetary

7    sanctions on Dorsey, Peters, and Reiner, and their client.

8    The firm and the individual lawyers appeal.

9

10                                 II

11       We review a district court’s imposition of sanctions

12   for abuse of discretion.    Schlaifer Nance & Co. v. Estate of

13   Warhol, 194 F.3d 323, 333 (2d Cir. 1999).      The reviewing

14   court must ensure that the district court’s sanctions are

15   not based on “an erroneous view of the law or on a clearly

16   erroneous assessment of the evidence.”   Id.    (internal

17   quotation marks omitted).   An assessment of the evidence is

18   clearly erroneous where the reviewing court “is left with

19   the definite and firm conviction that a mistake has been

20   committed.”   Zervos v. Verizon New York, Inc., 252 F.3d 163,

21   168 (2d Cir. 2001) (internal quotation marks omitted).         And

22   the imposition of sanctions is also improper where “it


                                    6
1    cannot be located within the range of permissible

2    decisions.”    Id. at 169.

3        These familiar principles notwithstanding, we bear in

4    mind that when the district court is “accuser, fact finder

5    and sentencing judge” all in one, Schlaifer, 194 F.3d at 334

6    (internal quotation marks omitted), our review is “more

7    exacting than under the ordinary abuse-of-discretion

8    standard,” Perez v. Danbury Hosp., 347 F.3d 419, 423 (2d

9    Cir. 2003).    Imposition of sanctions under a court’s

10   inherent powers requires a specific finding that an attorney

11   acted in bad faith.      Schlaifer, 194 F.3d at 338.   Moreover,

12   inherent-power sanctions are appropriate only if there is

13   clear evidence that the conduct at issue is (1) entirely

14   without color and (2) motivated by improper purposes.      Id.

15   at 336.   Conduct is entirely without color when it lacks any

16   legal or factual basis; it is colorable when it has some

17   legal and factual support, considered in light of the

18   reasonable beliefs of the attorney whose conduct is at

19   issue.    Id. at 337.    A finding of bad faith, and a finding

20   that conduct is without color or for an improper purpose,

21   must be supported by a high degree of specificity in the

22   factual findings.       Id.; Eisemann v. Greene, 204 F.3d 393,


                                       7
1    396 (2d Cir. 2000) (per curiam).

2

3                                  III

4        The district court imposed two non-monetary sanctions

5    on Dorsey & Whitney as a firm: one for voluntarily

6    dismissing the Wolters Kluwer suit in the Southern District,

7    and one for using the deposition transcripts in the

8    Massachusetts action.    Both sanctions must be overturned.

9

10   A. Voluntary Dismissal

11       The district court found that Dorsey’s main purpose in

12   filing a Rule 41 voluntary dismissal of the Wolters

13   litigation was to judge-shop in order to conceal from its

14   client “deficiencies in counsel’s advocacy” that had been

15   noted by the district judge in New York.    The district court

16   reasoned that this sort of judge-shopping was an improper

17   purpose and was accordingly sanctionable.

18       In seeking reversal of the sanction, Dorsey advances

19   two arguments:   (1) the district court’s finding that Dorsey

20   lawyers acted with an improper purpose was not accompanied

21   by a finding that the firm itself acted in bad faith; and

22   (2) the conduct itself is not sanctionable because the Rule


                                    8
1    41 dismissal was not entirely without color.     We agree with

2    Dorsey on both grounds.

3        With regard to bad faith, the only passage in the

4    district court’s opinion touching on culpability of the firm

5    itself is in a footnote to its conclusion, in which the

6    court wrote that the firm’s culpability “stems not only from

7    Ms. Peters, but also from the firm’s inability . . . to

8    adequately supervise its attorneys, as well as its decision

9    to leave Ms. Peters in charge of the litigation while she

10   was on vacation.”     This passage reflects that the district

11   court imputed Peters’s bad faith to Dorsey because Dorsey

12   failed to prevent what she did.     But we have held that

13   “[b]ad faith is personal” and “may not automatically be

14   visited” on others.    Browning Debenture Holders’ Comm. v.

15   DASA Corp., 560 F.2d 1078, 1089 (2d Cir. 1977).

16   Accordingly, absent other specific evidence of Dorsey’s bad

17   faith, a sanction under the court’s inherent power is

18   unjustified.   See Milltex Indus. Corp. v. Jacquard Lace Co.,

19   55 F.3d 34, 38 (2d Cir. 1995) (“[T]he court’s factual

20   findings of bad faith must be characterized by a high degree

21   of specificity.”) (internal quotation marks omitted).

22       With regard to the Rule 41 dismissal, a plaintiff who


                                     9
1    has not been served with an answer or motion for summary

2    judgment has an “unfettered right voluntarily and

3    unilaterally to dismiss an action.”   Thorp v. Scarne, 599

4    F.2d 1169, 1175 (2d Cir. 1979).   Dismissal of a suit may be

5    disruptive and annoying, but it is permitted by the rules:

 6            [P]laintiffs tend to dismiss actions that
 7            do not look promising while defendants
 8            generally want to obtain an adjudication
 9            on the merits in precisely the same
10            cases. [But as] long as the plaintiff has
11            brought himself within the requirements
12            of Rule 41, his reasons for wanting to do
13            so are not for us to judge.
14
15   Id. at 1177 n.10.   It follows that Dorsey was entitled to

16   file a valid Rule 41 notice of voluntary dismissal for any

17   reason, and the fact that it did so to flee the jurisdiction

18   or the judge does not make the filing sanctionable.

19   Accordingly, because the district court made no finding that

20   Dorsey acted in bad faith in voluntarily dismissing the case

21   under Rule 41, and because Dorsey was entitled by law to

22   dismiss the case, the district court’s sanction against

23   Dorsey for filing the voluntary dismissal must be reversed.

24

25   B. Use of Deposition Transcripts in Massachusetts

26       The district court sanctioned Dorsey (jointly and

27   severally with Peters) “for the use of the [deposition]

                                  10
1    transcripts in Massachusetts in contravention of this

2    Court’s Confidentiality Order.”      Dorsey argues that the

3    district court made no sufficient finding that the firm

4    itself acted in bad faith.

5        In support of the sanction, the district court found

6    that the firm had assigned a senior partner to supervise

7    Peters’s management of the case, and that the supervising

8    partner had signed off on the use of the deposition

9    transcripts in Massachusetts.       However, the record also

10   shows that the supervising partner asked Peters for a copy

11   of the Confidentiality Order; that Peters did not give him a

12   copy until after the Massachusetts motion had been filed;

13   and that he signed off on the use of the deposition

14   transcripts on the basis of Peters’s representation that

15   such use was not barred by the Order.      In short, while the

16   supervising Dorsey partner might have insisted on seeing a

17   copy of the Order before the Massachusetts motion was filed,

18   nothing in the record suggests that the decision to permit

19   the Massachusetts filing was made by the firm in bad faith

20   or for any improper purpose.    The imposition of sanctions

21   against Dorsey for the use of the deposition transcripts

22   must therefore be reversed.


                                    11
1                                 IV

2        The district court imposed two non-monetary sanctions

3    on Reiner, one for cancelling a deposition on the date the

4    suit was voluntarily dismissed, and one for sending notice

5    of the dismissal by mail but not electronically.   These

6    sanctions must also be reversed.

7

8    A. Cancellation of Deposition

9        The district court had directed the parties to schedule

10   the depositions of key witnesses.   Dorsey (on behalf of

11   Wolters) asked to depose Bill Wagner, whose deposition was

12   scheduled for Friday, April 13--the day of the dismissal.

13   On April 12, Reiner e-mailed defendants’ counsel to confirm

14   the deposition.   Later that day, Peters told Reiner that she

15   wanted to depose another witness instead.   She then e-mailed

16   opposing counsel and asked to substitute the witness;

17   opposing counsel responded that Wagner would appear as

18   scheduled.

19       The next morning, in view of the imminent dismissal of

20   the New York suit, Reiner asked Peters if he could notify an

21   adversary lawyer that the Wagner deposition would not be

22   going ahead.   Peters told Reiner to wait because she didn’t


                                  12
1    “want to tip him off.”   She later authorized Reiner to

2    cancel the Wagner deposition, and he then advised opposing

3    counsel by e-mail that Dorsey was unable to go forward with

4    the Wagner deposition as scheduled because he hadn’t heard

5    from them regarding the substitution of witnesses--which was

6    not so.   The district court sanctioned Reiner for his

7    conduct in cancelling the Wagner deposition, finding that

8    his last e-mail “was simply a bad faith subterfuge” to hide

9    the true reason for the cancellation--namely the impending

10   voluntary dismissal.

11       Reiner makes two arguments: (1) he cancelled the

12   deposition not because of the impending dismissal but

13   because Peters had told him that she wanted to depose

14   another witness instead; and (2) even if his purpose was

15   concealment, his conduct was colorable because he had no

16   legal obligation to disclose the tactical purpose of the

17   cancellation.

18       This sanction must be reversed.   It is true that Reiner

19   made a misrepresentation when he claimed that the reason for

20   the cancellation was the failure of opposing counsel to

21   answer Dorsey’s request to substitute witnesses.   But not

22   every pretextual or tactical misdirection is a sufficient


                                  13
1    ground for sanctions.     It was in everyone’s interest that

2    the deposition be cancelled, for a reason that Reiner lacked

3    authority (from Peters) to disclose.      The district court’s

4    findings clearly show that the cancellation of the

5    deposition was done for the purpose of concealment, but that

6    was the intent of Peters, not Reiner.     In the absence of

7    other specific evidence of Reiner’s intentional misconduct,

8    the sanction must be reversed.      See Schlaifer, 194 F.3d at

9    338.

10

11   B. Filing of the Voluntary Dismissal

12          The district court also reprimanded Reiner “for his

13   decision to file the voluntary dismissal without immediately

14   notifying the other side, as evidenced by his crossing out

15   of the portion of the certificate of service that provided

16   for service by e-mail.”    The court made the requisite

17   finding that Reiner’s conduct was “made in bad faith and for

18   the improper purpose of misleading this Court and

19   Defendants.”    Reiner challenges the sanction on the ground

20   that his service was procedurally adequate.

21          The Federal Rules of Civil Procedure specifically

22   contemplate service of pleadings by mail, and provide that


                                    14
1    “service is complete upon mailing.”     Fed. R. Civ. P.

2    5(b)(2)(C).    The Federal Rules and the Local Rules of the

3    Southern District of New York allow for electronic service

4    also.   See Fed. R. Civ. P. 5(b)(2)(E) (“A paper is served

5    under this rule by . . . sending it by electronic means . .

6    . .”); Southern and Eastern Districts of New York Local Rule

7    5.2 (“A paper served and filed by electronic means in

8    accordance with procedures promulgated by the Court is, for

9    purposes of Federal Rule of Civil Procedure 5, served and

10   filed in compliance with the local civil rules of the

11   Southern and Eastern Districts of New York.”).     But the

12   rules do not make electronic service a requirement.        It

13   follows that Reiner’s conduct was not entirely without

14   color, and the district court’s sanction must therefore be

15   reversed.     Schlaifer, 194 F.3d at 336.

16

17                                   V

18       The district court imposed twenty-four individual non-

19   monetary sanctions against Peters, identifying a variety of

20   conduct that it found to have been undertaken in bad faith,

21   without color of law, and for an improper purpose.        We need

22   only review a sampling of Peters’s conduct to affirm the


                                    15
1    district court’s imposition of sanctions.

2

3    A. Procedural Protections

4        At the outset, Peters argues that the district court

5    erred in imposing sanctions in the form of reprimands

6    without affording her the procedural protections available

7    to a criminal defendant.    Depending on circumstances, a

8    party facing sanctions may be entitled to enhanced

9    procedural protections beyond notice and an opportunity to

10   be heard.   Mackler Productions, Inc. v. Cohen, 146 F.3d 126,

11   128 (2d Cir. 1998).   Among those circumstances are (1)

12   whether the sanction is intended to be compensatory or

13   punitive; (2) whether the sanction is payable to another

14   party or to the court; (3) whether the sanction was

15   retrospective or whether it sought to coerce future

16   compliance; (4) whether the sanctioned party had an

17   opportunity to purge; and (5) whether the size of the

18   required payment was substantial.    Id. at 129.

19       Mackler was based on International Union, United Mine

20   Workers of America v. Bagwell, 512 U.S. 821 (1994), which

21   considered the difference between criminal and civil

22   contempt that is committed outside the judge’s presence.


                                   16
1    See id. at 826-27 & 827 n.2.    The Court explained: “Unlike

2    most areas of law, where a legislature defines both the

3    sanctionable conduct and the penalty to be imposed, civil

4    contempt proceedings leave the offended judge solely

5    responsible for identifying, prosecuting, adjudicating, and

6    sanctioning the contumacious conduct.”    Id. at 831.    This

7    concentration of power risks arbitrariness and unfairness.

8    See id.   While civil contempt fines are “nonpunitive and

9    avoidable” and therefore do not require criminal process,

10   the threat of criminal contempt fines require criminal-

11   procedure protections.   See id. at 830-32.   We have extended

12   the reasoning of Bagwell from criminal contempt to punitive

13   sanctions against an attorney imposed under statutory or

14   inherent authority.    See Mackler, 146 F.3d at 128.    But we

15   decline to extend Bagwell even further to reach reprimands

16   against an attorney.

17       It has long been recognized that separation of powers

18   concerns are abated in the contempt or sanctions context.

19   See Bagwell, 512 U.S. at 840 (Scalia, J., concurring); see

20   also Honda Motor Co. v. Oberg, 512 U.S. 415, 430 (1994) (“As

21   [the Supreme] Court has stated from its first due process

22   cases, traditional practice provides a touchstone for


                                    17
1    constitutional analysis.”); Sun Oil Co. v. Wortman, 486 U.S.

2    717, 730 (1988) (“‘If a thing has been practiced for two

3    hundred years by common consent, it will need a strong case

4    for the [Due Process Clause] to affect it.’” (quoting

5    Jackson v. Rosenbaum Co., 260 U.S. 22, 31 (1922))).

6    Historical practice demonstrates that nonmonetary attorney

7    discipline (unlike punitive fines) does not require the full

8    panoply of criminal procedures.

9        Punitive fines and imprisonment are the common tools of

10   the criminal law.   See Bagwell, 512 U.S. at 827-29.    Tools

11   of attorney discipline, such as reprimands, are not

12   traditional criminal punishments, as they serve not merely

13   to punish and deter like the criminal law, but to ensure

14   ethical conduct before the courts.   In Ex parte Wall, 107

15   U.S. 265 (1883), the Supreme Court held that “the

16   constitutional privilege of trial by jury for crimes does

17   not apply to prevent the courts from punishing its officers

18   for contempt, or from removing them in proper cases,”

19   because sanctions such as reprimands “are not for the

20   purpose of punishment, but for the purpose of preserving the

21   courts of justice from the official ministrations of persons

22   unfit to practice in them.”   Id. at 288.   Accordingly, the


                                   18
1    Court held that to strike an attorney from the rolls, notice

2    and a hearing suffice for due-process purposes, as it “is a

3    regular and lawful method of proceeding, practiced from time

4    immemorial.”    Id. at 288-89.    Blackstone confirms that at

5    common law, attorneys could be held in contempt without a

6    jury trial.    See William Blackstone, 4 Commentaries *277,

7    *280-81 (noting that the summary proceeding of attachment

8    without a jury trial was “immemorially used” to punish

9    contempt committed by attorneys and solicitors, which, “if

10   frequent or unpunished, creates among the people a distrust

11   of the courts themselves”); see also David Eady & A.T.H.

12   Smith, Arlidge, Eady & Smith on Contempt 8 (3d ed. 2005)

13   (noting that at common law, “[o]fficers of the court seem to

14   have been regarded as being in a special position, such that

15   they could be dealt with summarily even for offenses out of

16   court”).

17       While Mackler suggests that a court’s supervisory

18   authority over attorneys does not permit punitive fines

19   without criminal process, the common law and long use and

20   practice support the court’s authority to impose on an

21   attorney nonmonetary sanctions such as public reprimands

22   without a full criminal proceeding.      Peters has not


                                      19
1    identified a single court that has required that criminal

2    procedures be employed before imposition of reprimands

3    against an attorney.   Based on this clear historical and

4    contemporary practice, which recognizes the difference

5    between punitive fines and reprimands, we hold that

6    attorneys need not be given the full rights required in a

7    criminal trial before the court may impose such nonmonetary

8    disciplinary sanctions for litigation misconduct.

9

10   B. Disclosure of “Attorney’s Eyes Only” Material

11       Joseph Honor, a Wolters employee, testified that Peters

12   disclosed to him answers given by an opposing party in the

13   course of a deposition that had been designated “Attorney’s

14   Eyes Only.”   The district court, crediting Honor’s

15   testimony, found that Peters knowingly, intentionally, and

16   in bad faith disclosed confidential material to her client.

17   The record clearly reflects that Peters’ disclosure of this

18   material was without color of law, and for an improper

19   purpose in violation of the court’s order.   We see no reason

20   to disturb this sanction on appeal.

21

22


                                  20
1    C. Failure to Attend a Deposition

2        The district court ordered that the deposition of

3    defendants’ witness Michael Wiatrak be conducted on

4    Thursday, April 12 at 9 a.m.    The night before, Peters e-

5    mailed defense counsel confirming the deposition, but

6    neither she nor any other Dorsey lawyer showed up.     The

7    district court sanctioned Peters under Federal Rule of Civil

8    Procedure 37(d), which grants a district court “broad power”

9    to impose sanctions on a party who disobeys a discovery

10   order.   See Friends of Animals, Inc. v. U.S. Surgical Corp.,

11   131 F.3d 332, 334 (2d Cir. 1997) (per curiam).

12       We review a district court’s imposition of Rule 37

13   sanctions for abuse of discretion.    John B. Hull, Inc. v.

14   Waterbury Petroleum Prods., Inc., 845 F.2d 1172, 1176 (2d

15   Cir. 1988).   There is no abuse of discretion here: Peters’s

16   failure to appear at the deposition directly contravened the

17   court’s discovery order.   The sanction is affirmed.

18

19   D. Ordering of Duplicate Transcripts

20       On April 19, the district court ordered Dorsey to

21   return to its adversaries all copies of their deposition

22   transcripts in Dorsey’s possession.    Two days later, while


                                    21
1    Reiner and the other Dorsey attorneys were working to comply

2    with the court’s order, Peters privately contacted the court

3    reporting company and ordered another copy of several of the

4    deposition transcripts that were being returned.   Peters

5    told the company that Dorsey had misplaced its originals.

6    The district court sanctioned Peters for ordering these

7    additional copies, finding that Peters acted in bad faith.

8    Peters’s conduct was entirely without color of law, and was

9    clearly taken for the improper purpose of circumventing the

10   district court’s order.   We affirm the district court’s

11   sanction.

12       Having reviewed these three instances, we see no need

13   to consider the other sanctions for which the district court

14   issued reprimands.   No likely argument has been advanced as

15   to why the other nineteen sanctions are defective, and

16   because the sanctions are all non-monetary, the subtraction

17   of one or another from the whole course of conduct would not

18   alter the nature or tenor of the district court’s rulings.

19

20       For these reasons, we reverse the sanctions imposed on

21   Dorsey and on Reiner, but affirm the sanctions imposed on

22   Peters.


                                  22